Case 13-50530-CSS   Doc 772-9   Filed 08/21/20   Page 1 of 4




Exhibit 118
        Case 13-50530-CSS        Doc 772-9     Filed 08/21/20     Page 2 of 4




                                                        DRAFT
                     MINUTES OF MEETING OF THE
           SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS OF
                    ALLIED SYSTEMS HOLDINGS, INC.
                             APRIL 14, 2008

          A meeting of the Special Committee of the Board of Directors of Allied
   Systems Holdings, Inc . ("Allied" or the "Company") was held on April 14, 2008.
   Present were Mark Gendregske and Brian Cullen. Also in attendance by invitation
   of the Special Committee were Tom King and John Blount of the Company and
   Bob Grout, Steve Lewis and Hazen Dempster of the law firm of Troutman
   Sanders. Mr. Blount acted as Secretary of the meeting.

          The meeting was called to order, and Mr. Blount advised the Committee
   that the purpose of the meeting was to update the Committee on the discussions
   between Latham & Watkins and Troutman Sanders regarding Yucaipa's
   response to the Special Committee's latest term sheet.

          Troutman Sanders provided the Special Committee with an update of that
   conversation. With respect to the request that Yucaipa be committed to
   purchase and convert debt, Yucaipa advised that it was willing to commit to
   converting up to $25 million (provided the Company could show a need for that
   amount), subject to a material adverse change clause. Yucaipa would be
   unwilling, however. to be obligated to purchase the debt. Troutman Sanders
   advised that this was probably not a big issue because the purchase of the debt
   needed to happen essentially immediately in order for this transaction to be
   successful, and Yucaipa was already in the process of attempting to acquire the
   debt. Troutman Sanders advised that there was a good chance that the debt
   would already be purchased by Yucaipa by the time the deal documents are
   signed, making any obligation on Yucaipa's part to purchase the debt
   superfluous. The Committee unanimously agreed .

          Troutman Sanders advised that Yucaipa was willing to accept several of
   the proposed changes to the material adverse change clause, but was unwilling
   to remove the language that provided Yucaipa complete discretion over whether
   a material adverse change has occurred. Troutman advised that this language
   was a deal stopper for Yucaipa.

          The latest Special Committee version of the term sheet required that
   Yucaipa swap $25 million of debt for equity by April 23, 2008 or the agreement
   would terminate. Yucaipa responded by stating that it could not agree to this
   because it might be unable to acquire the debt by that time and that it may take
   up to 20 days to close on the purchase of the debt. Troutman advised that this



                                         EXHIBIT

PROFESSIONALS ONLY                'II     3 Jw                                AHS00137550
        Case 13-50530-CSS         Doc 772-9      Filed 08/21/20      Page 3 of 4




   20 day closing period was indeed an industry guideline, but it could be done
   faster provided both the buyer and seller were willing to close earlier.

          The Special Committee had sought completion of the deal by April 23 in
   order to have the Company's debt reduced by the time its external auditors at
   KPMG rendered their opinion on going concern. In light of the tight time
   frames and the possibility that Yucaipa would be unable to close on acquisition
   of the debt prior to April 23, Troutman advised that the best bet for the Special
   Committee was to execute the transaction as quickly as possible, and to get a
   binding obligation on behalf of Yucaipa to execute the transaction, (albeit
   subject to a material adverse change clause) and submit that obligation to
   KPMG for the auditors to consider in rendering their opinion. Mr. King stated
   that he thought that Derex Walker had previously stated that he would be
   willing to commit to a swap once the debt was acquired .

            At this point, the Committee entertained a lengthy discussion of the
   outstanding issues on the term sheet. During that discussion, Troutman Sanders
   stated that Latham & Watkins had accused the Committee of negotiating this
   transaction too strongly. The Committee was concerned that the presence of the
   material adverse change clause, as drafted, would make Yucaipa's obligation to
   swap debt for equity insufficiently concrete to allow KPMG to rely upon it in
   rendering its opinion regarding going concern. Troutman Sanders advised that
   the Committee needed either to get sufficient commitment from Yucaipa to
   satisfy KPMG that the transaction would indeed go through, or ask Yucaipa to
   pay the necessary fee to obtain a waiver to get the Company more time to report
   its first quarter financials .

           The Committee then returned to Troutman Sanders' update on Yucaipa's
   reaction to the Company's latest draft term sheet, advising that Yucaipa now
   thought it would be possible but it may need to receive common rather than
   preferred stock in the transaction, and would be getting back to the Special
   Committee on that topic. With respect to other 5% shareholders, Troutman
   Sanders advised that Yucaipa did not care whether the opportunity of 5%
   shareholders to purchase preferred stock for cash was included in the term
   sheet. Troutman Sanders then recommended that it not be included, and stated
   that Yucaipa was okay with this approach and that Yucaipa had stated clearly
   that it was not willing to let others participate in the debt purchase aspect of the
   transaction. Troutman Sanders also advised that Yucaipa continued to insist
   that Allied pay Yucaipa's fees and would endeavor to provide the Special
   Committee an estimate of what those fees would be . Troutman again reported
   that in a normal deal, the Company would pay these fees, typically subject to a
   cap.




PROFESSIONALS ONLY                                                                AHS00137551
        Case 13-50530-CSS        Doc 772-9      Filed 08/21/20     Page 4 of 4




          Troutman then advised the Committee that it should think some about
   responding and then instruct Troutman on how to respond. Their advice was
   that the response should be oral in order to save time in concluding the
   transaction . The outstanding big issues being: (1) an understanding of whether
   the deal can be done in time in order to avoid a going concern problem ; and (2)
   the fees of Latham & Watkins .

          The Committee then thoroughly discussed the status of the negotiations.
   At the conclusion of that discussion, the Committee concluded that it should
   present Yucaipa with three options : (1) to do what needs to be done in order to
   get the transaction concluded before KPMG needs to complete its going concern
   opinion; (2) remove the material adverse change clause if necessary to satisfy
   KPMG that the transaction would indeed be consummated; or (3) have the
   Company obtain an extension on the deadline to report its first quarter
   financials. If Yucaipa chooses not to do any of these three options, the
   Company will be left to decide whether to pay for an extension of the deadline
   to report its first quarter financials, or face a qualified going concern opinion.
   Upon advice from Troutman Sanders, the Committee unanimously agreed to
   approach Yucaipa with the three listed choices, with Mr. Cullen and Mr.
   Gendregske communicating the choices to Derex Walker and Mr. Grout and Mr.
   Lewis communicating the same choices to Mr. O'Shea at Latham & Watkins.

          There being no further business to be discussed, the meeting was
   adjourned.


                                            Respectfully submitted,



                                            John F . Blount, Secretary




PROFESSIONALS ONLY                                                             AHS00137552
